OPINION OF THE COURT
PER CURIAM:
This is a direct appeal from judgments of sentence imposed by the Court of Common Pleas of Philadelphia upon a *421verdict of guilty of murder of the first degree and robbery. Appellant was sentenced to a term of life imprisonment for the murder and a concurrent term of ten to twenty years’ imprisonment for the robbery.
Appellant, who is represented on this appeal by counsel other than his trial counsel, challenges the sufficiency of the evidence to support his conviction of felony murder, as well as the constitutionality of the felony-murder doctrine. Additionally, appellant claims that his arrest was invalid because it was effectuated in his home without an arrest warrant and without probable cause, and that his statements to police following the arrest should have been suppressed. Appellant’s final claim of error is that a statement by the victim to police shortly after the victim had regained consciousness was erroneously admitted as within the res gestae exception to the rule against hearsay. We are convinced that appellant’s claims of error are without merit. Accordingly, we affirm judgments of sentence.
Judgments of sentence affirmed.
ROBERTS, J., dissents for the reasons set forth in Commonwealth v. Miller, 490 Pa. 457, 417 A.2d 128 (1980) (Roberts, J., dissenting).